MEMORANDUM **
Alvino Garcia-Lagarda petitions for review of the decision of the Board of Immigration Appeals (BIA) that he is deportable as an alien who entered the United States without inspection, pursuant to former § 241(a)(1)(B) of the Immigration and Naturalization Act (INA), 8 U.S.C. § 1252(a)(1)(B), transferred to 8 U.S.C. § 1227(a)(1)(B), and that he is ineligible for a waiver of deportation under former § 212(c) of the INA, 8 U.S.C. § 1182(c) (repealed 1996), because he is an alien found deportable for entering the United States without inspection. Garcia-Lagar*581da argues that the BIA improperly denied § 212(c) relief as he was a permanent legal resident of the United States, and that he was denied an opportunity to prove his status. We deny the petition.
The BIA neither deemed Garcia-Lagarda deportable nor denied him § 212(c) relief on the basis that he is not a permanent legal resident. Rather, the BIA reached both decisions because Garcia-Lagarda entered the country without inspection. He raises no issue with respect to this determination.
To the extent that Garcia-Lagarda suggests that the IJ improperly denied him a continuance, the point is not developed by argument and is, thus, abandoned. See Ghahremani v. Gonzales, 498 F.3d 993, 997 (9th Cir.2007) (issues raised but not supported by argument are deemed abandoned). In any event, the IJ did not abuse his discretion; Garcia-Lagarda did not request time to subpoena documents from the Social Security Administration until eight years after the proceedings were commenced and on the eve of a decision.
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.